Citation Nr: 1645840	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-17 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1954.  The Veteran passed away in August 2011, and the Appellant has been substituted as the claimant as his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In June 2012, the Appellant filed a request for substitution of the Veteran upon his death.  Since that time, the AOJ has determined that the Appellant was a valid claimant for purposes of substitution of the Veteran for the issue remaining on appeal.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West 2014)).

The Appellant testified at a February 2014 videoconference hearing before a Veterans Law Judge.  The Veterans Law Judge who conducted the hearing is no longer employed by the Board.  In a June 2016 letter, VA notified the Appellant that she was entitled to another hearing before the Board.  The Appellant has not indicated that she wants an additional hearing.  A transcript of those proceedings is associated with the Veteran's Virtual VA file.

In May 2014, the Board requested a medical expert opinion and, in November 2014, the Board remanded the claim for further development.  Both the opinion and development have been completed, and the matter has been returned to the Board for further adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise on the question of whether the Veteran's bilateral hearing loss is etiologically related to his active duty service.

2.  The Veteran experienced tinnitus during active service, and his current tinnitus is etiologically related to his hearing loss.
 

CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107:38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

The Appellant seeks to establish the Veteran's entitlement to service connection for bilateral hearing loss and tinnitus.  Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A valid service connection claim requires competent evidence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the presence of a disability at any time during the claim process - or relatively close thereto - can justify a grant of service connection, even where such disability has become asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Service connection for certain chronic disorders, including sensorineural hearing loss, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

For an enumerated "chronic disease" such as hearing loss and tinnitus shown in service (or within a presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See Groves v. Peake, 524 F.3d 1306, 1309 (2008).

For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Normal puretone thresholds during service do not necessarily preclude service connection.  See 38°C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Appellant seeks entitlement to service connection for the Veteran's bilateral hearing loss and tinnitus.  The Veteran had a current diagnosis of bilateral hearing loss for VA disability purposes at the time of his death.  See, e.g., December 2010 VA Examination; 38 C.F.R. § 3.385.

The Veteran served as a project officer in the U.S. Air Force during the Korean War.  See DD 214.  Prior to his passing, the Veteran stated that, during service, he was a passenger on a Douglas DC-4 propeller plane two or three times a week, and wore no hearing protection.  See January 2009 Notice of Disagreement.  The Veteran is competent to testify to his in-service noise exposure, and the Board finds his testimony credible and probative of the issue.

As an initial matter, sensorineural hearing loss is an organic disease of the nervous system and is eligible for the chronic disease presumption under 38 C.F.R. §§ 3.307 and 3.309.  In this case, however, evidence does not show that sensorineural hearing loss was manifested to a compensable degree within the year following the Veteran's separation from active duty.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307 and 3.309.

The record contains conflicting evidence regarding whether the Veteran's current bilateral hearing loss is etiologically related to his in-service noise exposure.

The Veteran's April 1952 entrance examination reflects that he did not receive an audiometric examination, but scored 15 out of 15 bilaterally on a whisper test.  No hearing problems or ear defects were noted.  Therefore, he is entitled to the presumption of soundness.  38. U.S.C.A. § 1111 (West 2014).  To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disability existed prior to service and that it was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004).  The clear and unmistakable standard requires that the results be undebatable.  Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  

The June 1954 separation examination contains audiometer readings in American Standards Association (ASA) units.  Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses International Standard Organization (ISO) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below reflects the Veteran's June 1954 separation audiometric examination and shows the ASA measurements recorded in service, with the comparable ISO measurements in parentheses:  


HERTZ
(FOR ISO add)
A
500 (15)
B
1000 (10)
C
2000 (10)
D
3000 (10)
E
4000 (5)
RIGHT
5 (20)
10 (20)
0 (10)
N/A
5 (10)
LEFT
0 (15)
0 (10)
0 (10)
N/A
0 (5)

In light of the foregoing, the Veteran's hearing is considered to have been normal.  38 C.F.R. § 3.385.  Notes on the separation examination indicate that the Veteran had a right ear hearing defect that was treated with radium and x-rays prior to service, but was currently asymptomatic.  However, because the April 1952 examination notes no ear or hearing problems, the Veteran is entitled to the presumption of soundness upon entering service.

The Appellant testified that she met the Veteran in 1955 and his hearing problems began shortly after that.  See February 2014 Hearing Testimony.  The record indicates that the Veteran had a right mastoidectomy in the late 1970s, and an additional right ear surgery in March 2005.  Through the course of his treatment at VA, the Veteran had numerous audiological examinations for treatment purposes, and VA examinations in August 2008 and December 2010.  The record also contains a November 2013 VA medical opinion, and a July 2014 expert medical opinion.

During the August 2008 VA examination, the Veteran reported having tinnitus for more than ten years, and he was diagnosed with bilateral sensorial hearing loss.  The examiner did not address the June 1954 separation audiometric examination; did not indicate the claims file had been reviewed; and did not offer an opinion as to the etiology of either the bilateral hearing loss or the tinnitus.

During the December 2010 VA examination, the Veteran reported that his tinnitus began in the early 1950s.  He was again diagnosed with bilateral hearing loss, and the examiner indicated that tinnitus was as likely as not associated with the bilateral hearing loss.  In January 2011, the same examiner reviewed the claims file and opined that the hearing loss was less likely than not related to hearing trauma in service.  He opined that the separation examination reflected normal hearing, and that the Veteran had denied in-service noise exposure.  The examiner did not address the Veteran's statement of record that he was exposed as a passenger on a DC-4.

The Appellant advanced the theory that the Veteran's bilateral hearing loss may have been caused by in-service radium treatments.  In November 2013, VA obtained a medical opinion stating that the hearing loss was less likely than not related to radium treatments.  The examiner opined that those treatments happened prior to service, and that there was currently no medical literature connecting radium treatments with hearing loss and tinnitus.

In July 2014, VA obtained an outside medical expert opinion.  After reviewing the claims file, the examiner opined that the bilateral hearing loss and tinnitus were less likely than not related to service.  He noted the separation examination reflected mild right hearing loss in the low frequencies, but explained that the audiometric readings at the time of separation did not support a diagnosis of noise induced hearing loss.  The examiner noted that it would be speculative to opine as to whether the mild asymmetric hearing loss pre-existed or developed during service.  The examiner also noted that it would be speculative to opine as to whether damage to auditory cells could have occurred in the absence of threshold shifts, and speculative to opine as to whether hair cell damage occurred.  The examiner expressly noted that he could not comment on the likelihood that damaged hair cells could result in greater permanent hearing loss than otherwise manifested.  The examiner did note, however, that the Veteran's treatment record contained other factors, such as the right ear surgeries, that could include long term effects of hearing loss.  Finally, the examiner opined that radium treatments were less likely than not the cause of the Veteran's bilateral hearing loss.

By contrast, the record contains a February 2014 letter from the doctor who performed the Veteran's mastoidectomy in the 1970s.  According to this doctor, the Veteran had bilateral hearing loss at that time attributable to both infections and in-service noise exposure.  The July 2014 medical expert opinion did not address this letter.

The November 2014 medical opinion and the July 2014 medical expert opinion both contain credible and probative evidence that the Veteran's bilateral hearing loss and tinnitus were not the result of radium treatments.

The VA opinion from January 2011 indicated that the bilateral hearing loss and tinnitus were less likely than not etiologically related to service, but the examiner did not consider the Veteran's statement regarding in-service noise exposure.  Further, the July 2014 medical expert opinion also determined these claims were less likely than not related to service.  However, the July 2014 examiner also indicated several points that would require speculation, including whether damaged hair cells could result in greater permanent hearing loss than otherwise manifested, and did not address the February 2014 letter.

On the other hand, the Veteran provided a credible statement regarding in-service noise exposure.  He is presumed sound upon entering service, and his separation audiogram reflected minor right hearing loss at low frequencies.  The Appellant testified that the Veteran's hearing declined after she met him in 1955.  Finally, a private doctor provided a brief opinion linking the Veteran's bilateral hearing loss, at least in part, to in-service noise exposure.

The Board observes that the benefit of the doubt standard reflects the nation's recognition of debt to our veterans and has assumed the risk of error in awarding benefits to the veteran.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  Here, the Veteran is presumed to have entered service in sound condition - thus, normal hearing.  The July 2014 outside medical expert opinion opined that the Veteran's separation examination reflected mild right hearing loss in the low frequencies but did not support a diagnosis of noise induced hearing loss.  At the very least, service connection for right ear hearing loss is established based on the absence of clear and unmistakable evidence that such hearing loss existed prior to service and was not aggravated during service.  Otherwise, the evidence of record is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is etiologically related to in-service noise exposure.  Service connection is therefore warranted.   See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The December 2012 VA examination reflected that tinnitus was a symptom of the Veteran's bilateral hearing loss.  Thus, service connection for tinnitus is warranted on a secondary basis.  38 C.F.R. § 3.310.  


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


